             Case 1:17-cv-06221-KPF Document 380 Filed 11/04/20 Page 1 of 1




                                               D: +1 202 974 1690
                                               dgelfand@cgsh.com




                                                                             MEMO ENDORSED
                                             November 3, 2020

    VIA ECF AND EMAIL

    The Honorable Katherine Polk Failla
    United States District Court, S.D.N.Y.
    40 Foley Square
    New York, NY 10007

                   Re: Iowa Pub. Emps.’ Ret. Sys., et al. v. Bank of Am. Corp., et al.,
                   Case No. 17-cv-6221 (KPF) (S.D.N.Y.)

    Dear Judge Failla:

            EquiLend respectfully requests leave to file its pre-motion reply letter provisionally under
    seal until such time as the Court can determine whether this filing should remain sealed. This
    request is made pursuant to paragraph 9(C)(ii) of this Court’s Individual Rules of Practice.

            As EquiLend noted in its motion to seal its November 2 letter, we are not aware of any
    continuing basis for future briefing to occur under seal, but have filed this letter provisionally
    under seal to afford plaintiffs an opportunity to express their views and the Court an opportunity
    to decide the matter.

                                                                    Respectfully yours,
                                                                    /s/ David I. Gelfand
                                                                    David Gelfand
    cc:    All Counsel of Record (via email and ECF)



Application GRANTED.                                                  SO ORDERED.

Dated:      November 4, 2020
            New York, New York

                                                                      HON. KATHERINE POLK FAILLA
                                                                      UNITED STATES DISTRICT JUDGE
